Citation Nr: 1623678	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to January 16, 2008 for entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal of entitlement to an effective date prior to January 16, 2008 for entitlement to service connection for bipolar disorder is inextricably intertwined with the issue raised by the Veteran's representative of whether clear and unmistakable error (CUE) exists in an October 1976 rating decision that denied service connection for nervous condition.  As such, appellate action on the earlier effective date issue must be deferred pending RO adjudication of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). The Veteran's representative has asserted that the CUE argument is not a new and separate request for revision of the 1976 decision based on CUE but rather an appeal of the effective date assigned by a July 2012 rating decision.  However, the Board may not decide the CUE issue as part of the claim for an earlier effective date at this time because it lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the raised claim as to whether the October 1976 rating decision that denied entitlement to service connection for a nervous condition contained CUE due to failure to consider service treatment records.  The Veteran should be provided notice of the determination, and informed of his appellate rights.  He should be afforded an appropriate opportunity to respond.  

The RO should not return the claims file to the Board until either after the Veteran perfects his appeal as to his CUE claim, or the time period for doing so expires, whichever occurs first, unless otherwise indicated by the Veteran and/or his representative.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




